— Appeal by defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered March 24, 1981, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The People established the defendant’s guilt beyond a reasonable doubt. Defendant’s claim that the court failed to adequately marshal the evidence has not been preserved for review as a matter of law, because he failed to object to this aspect of the court’s charge (see, e.g., People v Thomas, 50 NY2d 467; CPL 470.05, subd 2). We have considered defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Thompson, Weinstein and Eiber, JJ., concur.